DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the telephone conversation with Ross Dannenberg on 8/21/2020. The examiner called Mr. Dannenberg to elect a species from each of Group A and Group B (as set forth in the restriction requirement mailed 5/22/2020).  Mr. Dannenberg chose the echocardiogram and carotid embodiments.  
Similarly, new claim 21 is withdrawn since it is drawn to a non-elected species.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-3, 7, 9-10, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and corresponding structure to calculate a first phase ejection measurement, which is an abstract idea that can be performed through a mental process, critical thinking, pencil and paper, and/or represents a mathematical concept. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer or structural elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer or through a mental process/critical thinking. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only store, retrieve, or sense information, and do not add a meaningful limitation as they are merely a nominal or token pre-solution component of the claim, and are nothing more than an attempt to generally link the product to a particular technological environment and represent well understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2103-2106.07c. 
The claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of calculating a first phase ejection measurement, such as done by a mental process, critical thinking, pencil and paper, and/or a represents a mathematical concept, with additional generic computer elements, or additional structure (e.g. processor, memory, and/or monitoring device) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s) or court decisions listed in MPEP 2106.05d) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.  

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.   The applicant’s argument that claims 1 and 14 recite a specific and practical application since it outputs the calculated ejection measurement and therefore the claims should not be rejected under 101 is not persuasive.  In both claims 1 and 14, the outputting of the data does not practically integrate the abstract idea into a complete system/diagnostic device as this appears to be just an output of the processor due to the calculations.  These calculations are an abstract idea that can be performed by a mental process, critical thinking, pencil and paper, and/or represent a mathematical concept.  The claims do not contain any post solution activity that practically integrates the abstract idea/mental process into a complete diagnostic system/method.    Therefore the 101 rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3/9/22